DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Status of Claims
Pending: 
1, 2, 5-16, 21-27
Withdrawn: 
NONE
Rejected:
1, 2, 5-7, 9-16, 22-27
Amended: 
1, 2, 5-9, 11, 12, 21
New: 
22-27
Allowable:
NONE
Objected to:
8, 21
Independent:
1, 22, 25


Claim Interpretation
Claims 2 and 22 mention exposing the aluminum alloy to a temperature “above room temperature”.  “Room temperature” is held to be equivalent to 20°C/68°F (see attached NIST webpage www.nist.gov/pml/weights-and-measures/si-units-temperature). If this interpretation 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 11-13 and 22-24 are rejected under 35 U.S.C. 112(aas failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 22 mention exposing the aluminum alloy to a temperature “above room temperature”. However, the examiner could not find support in the original specification for aging at any temperature “above room temperature”. Appropriate explanation/correction is required. Claims dependent on the above claims are likewise rejected under this statute.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 10, 14-16, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rafetzeder (US 2017/0362690A1).
Rafetzeder teaches a process for heat treating an Al-Cu alloy with a composition: 6-8% Cu, 0.15-0.25% Zr, 0.3-0.55% Mn, -0.125% Si, 0.05-0.2% Ti (abstract), which overlaps the Al-Cu alloy of instant claims 1, 14, 15, 25. Rafetzeder teaches performing heat treatments on said Al-Cu alloy including: solution heating 475-545°C for 1-16 hr [0027], and aging 150-300°C for 1-10 hr [0029].
Claim 1: Incremental aging limitation
Concerning amended claim 1, which requires incremental aging, Rafetzeder teaches the alloy is quenched following solution heating to temperatures ≤aging temperature at [0063]. Implicit in Rafetzeder’s quenching to temperatures of < aging temperature (which includes room temperature), is heating to the aging temperature. Heating to the aging temperature meets the instant amended language to claim 1 of “incremental aging treatment… by exposing the aluminum alloy to a heated environment, wherein the temperature of the heated environment is increased; from a first temperature to a second temperature and held at the at a given heating rate (i.e. 10-100°F/hr, etc), which includes exposing the aluminum alloy to increasing temperatures (including a second temperature, etc.) over a period of time. Because Rafetzeder teaches a process of aging an overlapping Al-Cu alloy with aging parameters that meet those of the instant invention, it is held that Rafetzeder has created a prima facie case of obviousness of the presently claimed invention.
Concerning claims 7, 9, 10, heating to 300°C (as taught by Rafetzeder) includes heating to, and subsequently through, temperatures within the claimed “initial temperature ranging from 150°C to 190°C” or “first temperature” as claimed. The examiner points out that the instant claim does not require a specific minimum holding time at said initial/first temperature, and therefore heating to 300°C (as taught by Rafetzeder) at a suitable heating rate meets the instant limitation.
Independent claim 25: in situ or short term aging
Concerning claim 25, as stated above, Rafetzeder teaches short term aging parameters that overlap the claimed ranges, which meets option (b) of the instant claim.
Further concerning claim 16 as well as new claim 27, though Rafetzeder does not specify the aspect ratio of the precipitates (cl. 16, 27), because Rafetzeder teaches an overlapping process performed on a substantially identical Al-Cu alloy, then substantially the same properties and microstructure, such as strength and aspect ratio of precipitates, are expected for Rafetzeder, as for the instant invention.

Concerning claim 14, 15, and 27, Rafetzeder teaches a process for heat treating an Al-Cu alloy with a composition: 6-8% Cu, 0.15-0.25% Zr, 0.3-0.55% Mn, -0.125% Si, 0.05-0.2% Ti (abstract), which overlaps the claimed alloying ranges.
Further concerning claim 15, Rafetzeder teaches a minimum of 0.05% Ti, which is just outside the claimed <0.05% Ti. However, Rafetzeder teaches Ti is a result effective variable, wherein the predictable result is degree of refinement. Additionally/alternatively, Rafetzeder teaches other elements can function as grain refiners, such as V. It would have been within the level of one of ordinary skill in the art to replace some of the Ti taught by Rafetzeder with V, as both Ti and V are taught to refine grains (see Rafetzeder at [0038]).

Claim 5, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rafetzeder (US 2017/0362690A1) as applied to claims above, further in view of Criner (US 2,706,680).
Further concerning claim 5 as well as claim 25, Rafetzeder does not specify solution treating followed by in-situ aging. However, secondary reference Criner, who drawn to Al-Cu-Mn alloys for casting and wrought processing, teaches improved properties can be achieved with heat treating by solution hardening with or without subsequent precipitation hardening (artificial aging), see Criner at column 1 lines 67-70. Criner teaches that the combination of both solution heating and precipitation hardening are desirable to maximize strength properties (column 2 line 3), but that precipitation hardening is still optional (wherein lack of precipitation aging treatment leads to decreased but still satisfactory strength properties). It would have 
Further concerning the solutionized strength mentioned in claim 5 and the aspect ratio mentioned in claim 27, because Rafetzeder together with Criner teaches an overlapping process performed on a substantially identical Al-Cu alloy, then substantially the same properties and microstructure, such as strength and aspect ratio of precipitates, are expected for Rafetzeder together with Criner, as for the instant invention.
Further concerning claim 27, Rafetzeder teaches an overlapping Al-Cu alloy.

Claim 2, 6, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rafetzeder or Rafetzeder and Criner, further in view of Yang (US 2014/0224385).
Rafetzeder and Criner are discussed in paragraphs above. Concerning claim 2, as stated above, Rafetzeder teaches aging 150-300°C for 1-10 hr [0029], which overlaps the claimed short term aging parameters (claims 2, 26). Further concerning claim 26, it would have been within the level of one of skill in the art, given the disclosure of Rafetzeder, to have poured the Al-Ti alloy melt into the mold within 5 minutes, as Rafetzeder teaches adding Ti to the Al melt on the way to the casting mold [0047]. Concerning claim 6, Rafetzeder teaches an overlapping short term aging treatment (see above).
.

Claims 22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rafetzeder (US 2017/0362690A1), further in view of Carsley et al (US 2011/0036472).
Rafetzeder is discussed above. Rafetzeder does not teach or suggest aging at multiple temperatures simultaneously. However, Carsley teaches that the stiffness of age hardenable aluminum [0018] workpieces can be locally enhanced in specific regions [0029] by heating (with hot air convection, [0031]) to temperatures ranging 180-325C [0039]. Concerning the claimed limitation of “exposed to a first temperature above room temperature, except for a selected portion of the alloy while is locally exposed simultaneously to a second temperature that is higher than the first temperature”, it would have been obvious to one of ordinary skill in the art to have performed the localized aging of Carsley, for the Al-Cu alloy of Rafetzeder, including holding the workpiece in warm ambient air (i.e. a warm day of 90°F, or a room heated to 80°F, etc.) while simultaneously localize heating of a selected portion, in order to provide localized strengthening (as taught by Carsley). Performing the heat treatment of Rafetzeder and Carsley in a room at a temperature above 78°F (see above definition of “room temperature” in the instant “Claim Interpretation” section) is held to be within the scope of the prior art.
Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rafetzeder and Carsley, as above, and further in view of Yang (US 2014/0224385).
Rafetzeder and Carsley are discussed above. Rafetzeder teaches an overlapping solution heating temperature as well as short-term aging time and temperature. Rafetzeder and Carsley teach an overlapping solution heating temperature, as well as localized heat treatment that overlaps the instant temperature and time parameters (as set forth above).
Neither Rafetzeder nor Carsley teach preheating the mold prior to casting. However, Yang teaches that it is known in the art to preheat a mold prior to casting an aluminum foundry alloy in the mold (see Yang at [0042]), in order to prevent premature solidification of the alloy casting material within the mold. It would have been obvious to one of ordinary skill in the art to have preheated the mold prior to casting Al-Cu alloy of Rafetzeder, in order to prevent premature solidification of the alloy casting material within the mold, as taught by Yang.

Response to Amendment/Arguments
In the response filed 3/1/2021 applicant amended claims 1, 2, 5-9, 11, 12, 21, added new claims 22-27, and submitted a 1.132 declaration. However, the amendment adds new matter to the claims; see 112(a) rejection above.
The instant amendment has overcome the previous 112(b) rejections.
The declaration under 37 CFR 1.132 filed 3/1/21 is sufficient to overcome the rejection of the claims based upon the combination of Rafetzeder and Davis. Declarant submits that Davis is drawn to wrought 2xxx series alloys, which do not have identical aging behavior to cast 2xx.x series alloys, and that the cast 2xx.x alloys of Rafetzeder would be expected to have a 
Applicant’s arguments that the instant invention is allowable because the prior art does not teach localized aging while holding the Al-Cu alloy above “room temperature”, has not been found persuasive. First, the specification as originally filed does not appear to support a limitation to aging at any temperature above room temperature. Further, see claim interpretation section above for an interpretation of the term “room temperature”. Holding the Al-Cu alloy above “room temperature” and localized heating is held to be within the scope of Rafetzeder and Carsley; see rejections above.
Applicant’s arguments that the instant invention is allowable because Rafetzeder does not imply incremental aging has not been found persuasive. The examiner maintains that the claimed “incremental aging” includes a conventional heating from room temperature to an elevated aging temperature. This is evidenced by Levy (US 3,826,688), wherein a controlled heating rate of 25°F/hr is used to reach the aging temperature of similar Al-Cu 2xxx alloy (column 4 lines 24-26). The instant claims do not mention a particular (critical, etc.) heating rate, only that the temperature of the heated environment is increased over time. Using a controlled heating rate to elevated temperature is conventional in the art of aluminum heat treating, and obvious in view of the teachings of Rafetzeder.


Allowable Subject Matter
Claims 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
Concerning claim 11 (upon which 12 and 13 are dependent), the prior art does not teach or suggest a method of aging Al-Cu alloys of the instant composition, complete with aging the alloy at a first temperature 150-200°C while simultaneously aging a localized region of said alloy at a second higher temperature.
Claims 8 and 21 would be allowable if rewritten in independent form and including all of the limitations of the base claim and any intervening claims.
Concerning claims 8 and 21, the prior art does not teach or suggest a method of aging Al-Cu alloys of the instant composition, complete with incrementally increasing temperature to a resulting increased temperature (and holding at the increased temperature) substantially as presently claimed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        3/23/2021